Case 1:21-cv-01342-NLH-AMD Document 10 Filed 04/12/21 Page 1 of 12 PageID: 40




   RACHAEL A. HONIG
   Acting United States Attorney
   PETER G. VIZCARRONDO
   Assistant U.S. Attorney
   U.S. Attorney’s Office for the
   District of New Jersey
   401 Market Street, 4th Floor
   Camden, NJ 08101
   (856) 757-5031
   peter.vizcarrondo@usdoj.gov


                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

    NICHOLAS KYLE MARTINO,                      HON. NOEL L. HILLMAN

                 Plaintiff,                     Civil Action No. 21-1342 (NLH) (AMD)

          v.                                    DEFENDANT’S ANSWER AND
                                                SEPARATE DEFENSES
    UNITED STATES DEPARTMENT OF
    JUSTICE,

                 Defendant.


         Defendant United States Department of Justice (“DOJ” or “Defendant”),

   by the undersigned attorneys, answers Plaintiff Nicholas Kyle Martino’s

   (“Plaintiff”) Complaint upon information and belief as follows:

                                 INTRODUCTION

         The unnumbered paragraph beginning, “This Complaint is an action…,”

   is Plaintiff’s statement of the case, to which no response is required. To the

   extent a response is required, Defendant admits only that the Federal Bureau

   of Investigation (“FBI”) received a letter from Plaintiff dated December 1, 2020,

   and that the United States Marshal Service (“USMS”) received a letter from

                                          1
Case 1:21-cv-01342-NLH-AMD Document 10 Filed 04/12/21 Page 2 of 12 PageID: 41




   Plaintiff dated November 23, 2020 purporting to be requests under the

   Freedom of Information Act (“FOIA”). Defendant denies any remaining

   allegations in this paragraph.

         The unnumbered paragraph beginning, “Plaintiff is a petitioner…,” does

   not set forth a claim for relief or aver facts in support of a claim to which an

   answer is required. To the extent a response is required, Defendant denies the

   allegations in this paragraph.

                          JURISDICTION AND VENUE

         The unnumbered paragraph beginning, “This Court has jurisdiction…,”

   is Plaintiff’s statement of jurisdiction and venue, to which no response is

   required.   To the extent a response is required, Defendant denies the

   allegations in this paragraph.

                                     PARTIES

         The unnumbered paragraph beginning, “Plaintiff is a 21-year-old

   citizen…,” is Plaintiff’s self-description to which no response is required. To

   the extent a response is required, Defendant is without knowledge or

   information sufficient to form a belief as to the truthfulness of the allegations

   set in forth in the first sentence of this paragraph and, therefore, these

   allegations are denied. The second and third sentences in this paragraph

   constitute conclusions of law to which no response is required. To the extent a

   response is required, Defendant admits only that it is an agency within the




                                          2
Case 1:21-cv-01342-NLH-AMD Document 10 Filed 04/12/21 Page 3 of 12 PageID: 42




   meaning of 5 U.S.C. § 552(f) and 5 U.S.C. § 552a(a)(1). Defendant denies any

   remaining allegations in this paragraph.

                            FACTUAL BACKGROUND

         1.     Denied. Defendant is without knowledge or information sufficient

   to form a belief as to the truthfulness of the allegations set in forth in this

   paragraph and, therefore, these allegations are denied.

         2.     Denied. This paragraph does not set forth a claim for relief or aver

   facts in support of a claim to which an answer is required. To the extent a

   response is required, responding to the allegations in this paragraph could

   require Defendant to reveal information exempt from disclosure under the

   FOIA, and, therefore, these allegations are denied.

         3.     Denied. This paragraph does not set forth a claim for relief or aver

   facts in support of a claim to which an answer is required. To the extent a

   response is required, Defendant is without knowledge or information sufficient

   to form a belief as to the truthfulness of the allegations set in forth in this

   paragraph and, therefore, these allegations are denied. To the extent that

   Plaintiff refers to publicly available docket information, this information

   speaks for itself and is the best evidence of its content.

         4.     Denied. Responding to the allegations in this paragraph could

   require Defendant to reveal information exempt from disclosure under the

   FOIA, and, therefore, these allegations are denied.




                                           3
Case 1:21-cv-01342-NLH-AMD Document 10 Filed 04/12/21 Page 4 of 12 PageID: 43




         5.     Denied. Responding to the allegations in this paragraph could

   require Defendant to reveal information exempt from disclosure under the

   FOIA, and, therefore, these allegations are denied. To the extent that Plaintiff

   characterizes the contents of publicly available documents, these documents

   speak for themselves and represent the best evidence of their contents.

         6.     Denied. Responding to the allegations in this paragraph could

   require Defendant to reveal information exempt from disclosure under the

   FOIA, and, therefore, these allegations are denied.

         7.     Denied. Responding to the allegations in this paragraph could

   require Defendant to reveal information exempt from disclosure under the

   FOIA, and, therefore, these allegations are denied.

         8.     Denied. Responding to the allegations in this paragraph could

   require Defendant to reveal information exempt from disclosure under the

   FOIA, and, therefore, these allegations are denied.

         9.     Denied. Responding to the allegations in this paragraph could

   require Defendant to reveal information exempt from disclosure under the

   FOIA, and, therefore, these allegations are denied.

         10.    Admitted.

         11.    Admitted in part, denied in part. Admitted only that Defendant

   was charged with violating his conditions of release in July of 2018, and was

   incarcerated until September 25, 2020. The remaining allegations in this




                                          4
Case 1:21-cv-01342-NLH-AMD Document 10 Filed 04/12/21 Page 5 of 12 PageID: 44




   paragraph could require Defendant to reveal information exempt from

   disclosure under the FOIA, and, therefore, these allegations are denied.

         12.    Denied. Responding to the allegations in this paragraph could

   require Defendant to reveal information exempt from disclosure under the

   FOIA, and, therefore, these allegations are denied.

         13.    Denied. Responding to the allegations in this paragraph could

   require Defendant to reveal information exempt from disclosure under the

   FOIA, and, therefore, these allegations are denied.

         14.    Denied. Responding to the allegations in this paragraph could

   require Defendant to reveal information exempt from disclosure under the

   FOIA, and, therefore, these allegations are denied.

         15.    Denied. Responding to the allegations in paragraph could require

   Defendant to reveal information exempt from disclosure under the FOIA, and,

   therefore, these allegations are denied.

         16.    Denied. To the extent that Plaintiff alleges that “agents of the

   DOJ extrajudicially entered his home,” these allegations are denied. Defendant

   is without knowledge or information sufficient to form a belief as to the

   truthfulness of the remaining allegations set in forth in this paragraph and,

   therefore, these allegations are denied.

         17.    Denied. Defendant is without knowledge or information sufficient

   to form a belief as to whether “Plaintiff received information from an in-house

   anonymous source” and, therefore, these allegations are denied. Responding



                                          5
Case 1:21-cv-01342-NLH-AMD Document 10 Filed 04/12/21 Page 6 of 12 PageID: 45




   to the remaining allegations in this paragraph could require Defendant to

   reveal information exempt from disclosure under the FOIA, and, therefore,

   these allegations are denied.

         18.    Denied. Responding to the allegations in this paragraph could

   require Defendant to reveal information exempt from disclosure under the

   FOIA, and, therefore, these allegations are denied.

         19.    Denied as stated. Admitted only that FBI and USMS received a

   letters from Plaintiff dated December 1, 2020 and November 23, 2020,

   respectively, purporting to be requests for information under the FOIA. To the

   extent that Plaintiff characterizes the contents of these letters, the documents

   speak for themselves and represent the best evidence of their contents. Any

   remaining allegations in this paragraph are denied.

         20.    Defendant admits only that the FBI received a letter from

   Plaintiff dated December 1, 2020, that it assigned FOIA Request No. 1482228-

   000 to this request, and that it sent a response letter to Plaintiff dated

   December 3, 2020. These letters speak for themselves and represent the best

   evidence of their contents. Any remaining allegations in this paragraph are

   denied.

         21.    Denied as stated. Admitted only that USMS received a letter from

   Plaintiff dated November 23, 2020 purporting to be a request for information

   under the FOIA. This letter speaks for itself and represents the best evidence

   of its contents. By way of further response, USMS sent Plaintiff a letter dated



                                          6
Case 1:21-cv-01342-NLH-AMD Document 10 Filed 04/12/21 Page 7 of 12 PageID: 46




   March 4, 2021 acknowledging receipt of the November 23, 2020 letter and

   assigning it FOIA Request No. 2021USMS35853. This letter speaks for itself

   and represents the best evidence of its contents. Any remaining allegations in

   this paragraph are denied.

         22.    Denied. Defendant is without knowledge or information sufficient

   to form a belief as to the truthfulness of the allegations set in forth in this

   paragraph and, therefore, these allegations are denied.

         23.    Denied. Defendant denies that USMS received a letter from

   Plaintiff dated December 23, 2020. Defendant is without knowledge or

   information sufficient to form a belief as to the truthfulness of the remaining

   allegations set in forth in this paragraph and, therefore, these allegations are

   denied.

         24.    Denied. Defendant is without knowledge or information sufficient

   to form a belief as to the truthfulness of the allegations set in forth in this

   paragraph and, therefore, these allegations are denied.

         25.    The allegations in this paragraph constitute conclusions of law to

   which no response is required. To the extent a response is required, these

   allegations are denied.

                                      CLAIMS

                                     COUNT I

         In response to the first sentence in the unnumbered paragraph

   beginning, “For purposes of this section,” Defendant incorporates its previous



                                          7
Case 1:21-cv-01342-NLH-AMD Document 10 Filed 04/12/21 Page 8 of 12 PageID: 47




   responses as if stated fully herein. As to the second sentence, including the

   bullet points, Defendant admits only that the FBI received a letter from

   Plaintiff, dated December 1, 2020, purporting to be a request for information

   under the FOIA. This letter speaks for itself and is the best evidence of its

   contents.

         Regarding the unnumbered paragraph beginning, “Plaintiff supplied

   additional information…,” Defendant admits only that the FBI received a

   letter from Plaintiff, dated December 1, 2020, purporting to be a request for

   information under the FOIA. This letter speaks for itself and is the best

   evidence of its contents. As to the second sentence, Defendant lacks knowledge

   or information sufficient to form a belief about the status displayed on its

   online portal on January 13, 20211; Defendant admits that January 13, 2021,

   is more than a month after the FBI received Plaintiff’s request; as to the 20

   working day deadline, this allegation is a legal conclusion to which no response

   is required. To the extent a response is required, these allegations are denied.

   As to the third sentence, Defendant admits only that the FBI did not send any

   correspondence to Plaintiff regarding an extension of the statutory time limits.

   The remaining three sentences in this paragraph consist of legal conclusions,

   to which no response is required. To the extent a response is required, these

   allegations are denied.



   1 The Complaint alleges a certain status on the portal on January 13, 2020;
   however, based on the other dates mentioned in the Complaint, Defendant
   interprets this as a typo and responds based on the date of January 13, 2021.
                                          8
Case 1:21-cv-01342-NLH-AMD Document 10 Filed 04/12/21 Page 9 of 12 PageID: 48




                                     COUNT II

         In response to the first sentence in the unnumbered paragraph

   beginning, “For purposes of this section…,” Defendant incorporates its

   previous responses as if stated fully herein.      As to the second sentence,

   including the bullet points, Defendant admits only that USMS received a letter

   from Plaintiff, dated November 23, 2020. This letter speaks for itself and

   represents the best evidence of its contents. Any remaining allegations in this

   paragraph are denied.

         Regarding the unnumbered paragraph beginning, “On or about the

   week of December 14th, 2020…,” with respect to Plaintiff’s allegations

   regarding telephone calls with USMS FOIA Public Liaison Office and “OGIS”

   in the first, second, and fifth sentences of this paragraph, Defendant is without

   knowledge or information sufficient to form a belief as to the truthfulness of

   these allegations and, therefore, these allegations are denied. As to the third

   and fourth sentences of this paragraph, Defendant denies that it received a

   letter from Plaintiff dated December 23, 2020 purporting to be a request for

   information under the FOIA. As to the seventh sentence of this paragraph,

   Defendant admits only that USMS received Plaintiff’s first FOIA request dated

   November 23, 2020, but it denies it received his second purported FOIA

   request. As to tenth sentence of this paragraph, Defendant admits only that

   the USMS did not send any correspondence to Plaintiff regarding an extension

   of the statutory time limits, but further avers that it sent Plaintiff a letter,



                                          9
Case 1:21-cv-01342-NLH-AMD Document 10 Filed 04/12/21 Page 10 of 12 PageID: 49




    dated March 4, 2021, acknowledging receipt of his November 23, 2020 FOIA

    request. The remaining allegations in this paragraph constitute conclusions of

    law to which no response is required. To the extent a response is required,

    these allegations are denied.

                                     CONCLUSION

           The allegations in the unnumbered paragraph beginning “By a matter

    of law…” constitute conclusions of law to which no response is required. To the

    extent a response is required, these allegations are denied.

                                PRAYER FOR RELIEF

           The unnumbered paragraph beginning “Plaintiff prays for any and all

    relief…” constitutes Plaintiff’s prayer for relief, to which no response is

    required. To the extent a response is required, Defendant denies that Plaintiff

    is entitled to any relief in this matter.



           Defendant denies each and every factual allegation set forth in the

    Complaint except as expressly admitted or qualified herein.

                     AFFIRMATIVE AND OTHER DEFENSES

           Separately and affirmatively, Defendant alleges as follows:

           1.     Plaintiff fails to state a claim for which the Court can grant relief.

           2.     The Court lacks subject matter jurisdiction over Plaintiff’s

    Complaint because Defendant has not improperly withheld information within

    the meaning of FOIA. See 5 U.S.C. § 552.



                                                10
Case 1:21-cv-01342-NLH-AMD Document 10 Filed 04/12/21 Page 11 of 12 PageID: 50




           3.     The Court lacks jurisdiction over any request for relief that

    exceeds the relief authorized by FOIA, 5 U.S.C. § 552.

           4.     The FOIA requests that are the subject of this lawsuit implicate

    information that is protected from disclosure by statutory exemptions under 5

    U.S.C. § 552(b).

           5.     Documents and redacted information requested in this action

    were properly withheld or redacted pursuant to FOIA. 5 U.S.C. § 552(b).

           6.     Defendant conducted a reasonable search in response to

    Plaintiff’s FOIA requests.

           7.     Plaintiff is not entitled to costs or fees.

           Defendant reserves the right to amend, alter and supplement the

    defenses contained in this Answer as the facts and circumstances giving rise

    to the Complaint become known to the Defendant through the course of this

    litigation.

           WHEREFORE, having fully answered, Defendant respectfully requests

    that the Court: (1) dismiss the complaint with prejudice; (2) enter judgment

    in favor of Defendant; and (3) grant such further relief as the Court deems just

    and proper.

                                              Respectfully submitted,

                                              RACHAEL A. HONIG
                                              Acting United States Attorney

                                              By: s/Peter G. Vizcarrondo
                                              PETER G. VIZCARRONDO
                                              Assistant U.S. Attorney

                                             11
Case 1:21-cv-01342-NLH-AMD Document 10 Filed 04/12/21 Page 12 of 12 PageID: 51




    Dated: April 12, 2021




                                      12
